t c memo united_states tax_court greg r vinikoor and melissa d vinikoor petitioners v commissioner of internal revenue respondent docket no filed date scott m baker for petitioners andrew j horning for respondent memorandum opinion parr judge respondent determined a deficiency in and addition to the income taxes of petitioners as follows year deficiency dollar_figure addition_to_tax sec_6651 dollar_figure all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated after concessions the issues for decision are whether the basis of certain shares of stock petitioners received from their grandfather in was the fair_market_value on the dates the transfers occurred this turns on whether the transfers were gifts we hold petitioners' basis is not the fair_market_value of the shares but the transferred_basis of the grandfather whether for petitioners are entitled to claimed deductions for investment_interest relating to certain shares of stock received from their grandfather in we hold they are not whether for petitioners are liable for an addition_to_tax pursuant to sec_6651 we hold they are some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in tucson arizona at the time the petition was filed general background greg r vinikoor petitioner married melissa vinikoor mrs vinikoor on date roy drachman drachman is mrs vinikoor's grandfather mrs vinikoor received certain shares of stock as gifts from drachman prior to her marriage to petitioner prior to date drachman transferred shares of hubbell inc hubbell stock shares of k-mart corp k-mart stock and big_number shares of price company price co stock to petitioners which were placed in their stock account at merrill lynch pierce fenner smith inc the account the account allowed petitioners to use credit cards and checks to draw against the stock portfolio as collateral petitioner graduated1 from college in the spring of and began a 12-month internship with tucson realty and trust that paid dollar_figure per month petitioners lived on the money in the account at that time petitioner had outstanding student loans which mrs vinikoor agreed to help pay off from the account the date account statement showed that petitioners' big_number shares of price co stock had a price per share of dollar_figure for a total fair_market_value of dollar_figure in addition the date account statement showed petitioners had equity of dollar_figure expenses drawn against the account of dollar_figure with a resulting net equity of dollar_figure in the account as of date petitioners had big_number shares of price co stock in the account on date big_number the record does not indicate from which educational_institution petitioner graduated shares of petitioners' price co stock were sold and on date petitioners received big_number additional shares of price co stock from drachman these big_number shares were endorsed and signed over by drachman and went directly into petitioners' account the date account statement showed that petitioners had big_number shares of price co stock in the account with a price per share of dollar_figure for a total fair_market_value of dollar_figure in addition the date account statement showed petitioners had equity of dollar_figure expenses drawn against the account of dollar_figure with a resulting net equity of dollar_figure in the account on date petitioners received big_number additional shares of price co stock from drachman these big_number shares were endorsed and signed over by drachman and went directly into the account the date account statement showed petitioners had equity of dollar_figure expenses drawn against the account of dollar_figure with a resulting net equity of dollar_figure in the account on date petitioners opened stock account the second account and transferred everything from the original account to the second account on date the original account was closed on date as with the first account through petitioners used the second stock account as a personal checking account and withdrew money from it based on borrowing power achieved by the equity in their stock during petitioners sold shares of price co stock for dollar_figure triggering recognition of capital_gain petitioners claimed a total basis of dollar_figure for those shares on schedule d of their federal_income_tax return petitioners claimed a stepped-up fair_market_value basis in only the shares transferred to them by drachman on october and date and acknowledged that the preceding shares of price co stock were acquired by gift additionally petitioners claimed dollar_figure in deductible investment_interest on schedule a and form_4952 of their federal_income_tax return of this dollar_figure petitioners claimed dollar_figure as investment_interest paid to drachman for the price co stock transferred to petitioners on october and date on date petitioners filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for their federal_income_tax return on which they claimed their tax_liability to be zero on date petitioners filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return for their federal_income_tax return requesting an extension of the parties stipulated that petitioners sold big_number shares of price co stock during we note however that the form_1099 for petitioners' account indicates and respondent argued on brief that big_number shares of price co stock were sold time until date petitioners did not list any_tax due on the additional extension of time request petitioners mailed their federal_income_tax return on date listing their amount owed as dollar_figure after prepaid withholding amounts of dollar_figure but did not pay any amount of money with the return on date petitioners filed an amended return listing an increase in their total_tax liability of dollar_figure for a total amount owed of dollar_figure after withholding petitioners filed a second amended return on date listing their amount owed as dollar_figure a statutory_notice_of_deficiency was mailed to petitioners on date and addressed petitioners' original and first amended returns issue transfer of shares of price co stock respondent determined that the date and date transfers of and big_number shares of price co stock respectively were gifts with a basis of cents per share drachman's basis petitioners assert that these transfers of stock were valid loans and that they are therefore entitled petitioners repeatedly argue at trial and on brief that drachman transferred big_number shares of price co stock on date however their account statement from the period of date through date indicates that only big_number shares were transferred on that date to a stepped-up_basis equal to the fair_market_value of the shares when they disposed of the stock petitioners assert that if the transfers of stock are bona_fide loans their basis is calculated as the fair_market_value of the shares if the transfers are gifts as respondent argues petitioners' basis is the transferred_basis of the donor sec_1015 we agree with respondent and hold that the shares of price co stock transferred to petitioners in october and date were gifts and not loans as gifts petitioners are not entitled to a stepped-up_basis in big_number shares as they claim therefore petitioners' basis in these shares is the same as their basis in other shares of price co stock which they acknowledge were received as gifts since we find that all of petitioners' price co shares were acquired by gift petitioners' adjusted_basis in the shares is the same as that of the donor drachman sec_1015 petitioner testified and the account statements indicate that drachman's basis in the price co stock was cents per share accordingly petitioners' carryover_basis in the purported loan documents indicate that one of the conditions of the transfers was that the stock will be returned to drachman upon request this raises the questions of whether petitioners were required to report income_from_discharge_of_indebtedness when they sold the stock or whether they had the right to sell the stock at all since we hold that all of petitioners' price co stock was acquired by gift we need not decide these questions all of their shares of price co stock is cents per share sec_1015 the burden_of_proof is on petitioners to show that the shares of stock at issue were bona_fide loans and not gifts rule a 290_us_111 we always examine intrafamily transactions with special scrutiny 549_f2d_1155 8th cir affg tcmemo_1975_319 92_tc_470 affd without published opinion 912_f2d_1466 5th cir bragg v commissioner tcmemo_1993_479 the presumption is that a transfer between family members is a gift perry v commissioner supra pincite 55_tc_172 this presumption may be rebutted by an affirmative showing that there existed a real expectation of repayment and intent to enforce the collection of the indebtedness 12_tc_1158 affd per curiam 192_f2d_391 2d cir the transfers are loans for federal_income_tax purposes if at the time the stock was transferred the transferee unconditionally intended to repay the stock and the transferor unconditionally intended to secure repayment see 318_f2d_611 9th cir jones v commissioner tcmemo_1997_400 thus for petitioners to treat the shares received from drachman as loans petitioners must prove that at the time of each transfer they unconditionally intended to repay the amounts received and drachman unconditionally intended to require payment rule a welch v helvering supra although petitioners assert that the shares of stock were loans a mere declaration by them that they intended the stock to constitute a loan is insufficient if the transaction fails to exhibit more reliable indicia of debt see 627_f2d_1032 10th cir affg tcmemo_1978_306 505_f2d_873 5th cir the determination of whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes is consistent with a loan see zimmerman v united_states supra pincite 98_tc_594 affd 3_f3d_591 2d cir 63_tc_321 48_tc_165 18_tc_780 affd per curiam 205_f2d_353 2d cir bragg v commissioner supra the factors are not exclusive and no one factor controls rather our evaluation of the various factors provides us with an evidential basis upon which we make our ultimate factual determination of whether a bona_fide indebtedness existed see 61_tc_367 with those factors in mind we turn to the facts and circumstances surrounding the transfers of price co stock at issue to determine whether at the time of the alleged loans petitioners entered into a bona_fide debtor-creditor relationship with drachman promissory note or other evidence_of_indebtedness petitioners introduced what appear to be in form two valid loan documents signed by petitioner and drachman we must however look to the substance of the transaction rather than merely its form estate of maxwell v commissioner supra pincite petitioner testified that these notes had no amortization schedule no minimum payment and were due only when i call it emphasis added accordingly petitioners had no set schedule of regular payments and no minimum payments these are not standard conditions for loan documents interest the notes executed by petitioner and drachman stated that one of the two conditions of the purported loan was that petitioner pay interest at the rate of six percent per annum on the current value of the stock as interest during the period of the loan petitioners paid no interest security or collateral for the transfers there is no evidence that petitioners provided or were even requested to provide any security or collateral for the loans fixed maturity_date for repayment there was no fixed date for repayment of the loans demand for repayment although the record indicates that petitioners' alleged indebtedness to drachman was substantial drachman made no demand on petitioners for payment actual repayments petitioner testified that he had written small checks to drachman but offered no evidence eg canceled checks bank statements etc of actual repayment petitioner testified that the only repayment of the supposed loans from drachman was in the form of debt ie shares forgiven at christmas time drachman would give equal shares of stock to his grandchildren petitioners introduced letters prepared by drachman from christmas and where drachman gave his grandchildren and shares of price co stock respectively the letters also stated that those grandchildren who had borrowed stock would have their loan decreased by those amounts in addition petitioners introduced a letter prepared by drachman from christmas indicating that their loan would be forgiven in the amount of shares of price co stock petitioner testified that drachman treated all of his grandchildren equally since petitioners however received far more shares of stock and at a different time than provided in the christmas letters they argue the additional stock must have been a loan petitioner testified that mrs vinikoor's father and mother were married and divorced twice and mrs vinikoor was the youngest of the children and so she incurred a lot of emotional animosity towards her father and so she was independent she was supporting herself and paying for her college and wedding and all that stuff where i don't think that the others were contrary to petitioners' position this information makes the additional shares transferred to petitioners from drachman appear more gift-like in nature drachman had a propensity for giving stock and we presume he loved his granddaughter mrs vinikoor was estranged from her father and incurred greater expenses than the other grandchildren we infer from this that the additional shares represented a wedding gift a gift of college tuition payments a graduation gift or simply a gift to a grandchild who needed money from a concerned grandfather who wanted to help out ability to repay the record establishes that petitioners' annual income was not sufficient to allow them to maintain their lifestyle and repay their obligations to drachman therefore petitioners have not shown that there was a reasonable expectation that they could have repaid the loans from their annual income records of the loans the only records relating to the purported loans are the notes signed by petitioner and drachman and the christmas letters forgiving the shares reporting the loans for federal tax purposes petitioner testified that he thought he recognized income_from_discharge_of_indebtedness in the years when shares of the loans were forgiven but did not introduce income_tax returns from those years indicating that he had reported the forgiven amounts although not dispositive we examine the purpose of the transfers of stock petitioners and respondent dispute the underlying cause of the transactions petitioners assert that shares of price co stock were lent to them in october and date as collateral for threatened margin calls on their account these margin calls petitioners claim were the result of the stock market crash of date and a corresponding decline in value of their price co stock respondent argues that any margin calls were due to petitioners' spending habits and not from a drop in the price of their stock we accept that there were margin calls we are not persuaded as petitioner testified that the margin calls were due solely to market fluctuations the margin calls were due at least in equal part to petitioners' undisciplined spending petitioner testified that during this time period he and mrs vinikoor were experiencing financial difficulties and living hand to mouth an examination of petitioners' account statements however quickly indicates that they were not living the lifestyle of a recent graduate earning dollar_figure per year instead petitioners were incurring substantial amounts of personal debt as of date petitioners had accumulated dollar_figure of debt against their account after taking into account the big_number shares of price co stock which were sold on date and used to reduce the amount of their debt petitioners spent dollar_figure in the 5-month period between date and date in date month after a margin call mrs vinikoor wrote herself dollar_figure worth of checks from the account in date she wrote herself dollar_figure worth of checks from the account this was not atypical of petitioners' spending habits as shown by their account statements during this time period petitioners spent substantial amounts of money on airline tickets and travel including hotels in hawaii san diego san francisco and scottsdale petitioners continually shopped at department stores such as saks fifth avenue neiman marcus nordstrom and bloomingdale's petitioners' account statements indicate charges and checks written to numerous restaurants and upscale specialty stores in addition the account statements listed frequent expenses at the tucson country club as petitioners were spending these substantial amounts against the equity in their stock they never once made any type of payment to drachman in addition we note that the value of the price co stock per share increased following the stock market crash in date when petitioners' margin calls began in date the price co stock was valued at dollar_figure per share in date and date the price co stock had increased to dollar_figure and dollar_figure per share respectively the stock was supposedly lent to petitioners merely to cover for example petitioners' account statements for the following 5-month period indicate that mrs vinikoor wrote checks to herself for the following amounts date date date date date date amount dollar_figure big_number big_number big_number big_number threatened margin calls but even after the value of the stock increased substantially it was not returned to drachman as previously stated petitioner testified that the sole reason shares of price co stock were transferred to him in october and date was to cover threatened margin calls the acquisition of these additional shares petitioner testified would allow him to meet the margin calls without forcing him to sell shares of price co stock already in his account petitioner's purported goal therefore was to save and not sell off the price co stock based on petitioners' spending habits as described above we are persuaded that petitioners had little concern about maintaining their price co stock as they methodically depleted the equity in their account each month with extravagant purchases after the stock rose drachman the supposed creditor in these transactions never made any demand on petitioners for repayment even though the value of the stock had increased substantially and petitioners were diminishing the stock with spendthrift habits petitioner testified that no demand was made and no amount repaid because drachman would prefer for petitioners to put a little bit away for their children and their education than pay him back right now this would not be the standard posture of a creditor in a bona_fide loan we believe drachman did not expect to be repaid petitioners rely on a memorandum opinion of this court hunt v commissioner tcmemo_1989_335 contending that the facts in the hunt case are very similar to the facts in the instant case we disagree the taxpayers in hunt lent their children substantial funds to enable them to make margin calls in the silver and gold commodities markets the hunt case can be distinguished in several respects from this case in hunt we found that a bona_fide debtor-creditor relationship existed first in hunt a demand for repayment was made although the taxpayers knew that the amounts could not be repaid second the notes in hunt bore interest at the prime rate third some of the notes in hunt had fixed maturity dates fourth repayments were made by two of the taxpayers' children and one child repaid in full the sums she borrowed fifth in hunt there was a bona_fide business_purpose for the transactions and no spendthrift behavior finally in hunt we found that there was a gift at the point when the parents continued to lend knowing that repayment was impossible thus petitioners' reliance on hunt is misplaced in consideration of all the facts and circumstances we find that petitioners have failed to meet their burden of proving that any of the price co shares transferred in october and date created bona_fide debts which arose from a debtor-creditor relationship and not gifts issue investment_interest respondent determined that petitioners were not entitled to deductions for investment_interest claimed to have been paid to drachman for the shares of price co stock transferred to petitioners on october and date petitioners stipulated that they would not be entitled to claim these deductions if we found the shares of stock were not bona_fide loans we have so found in addition there is no evidence to support that any of the claimed interest was ever paid respondent is sustained on this issue issue addition_to_tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for delinquent filing of a return sec_6651 provides that if a taxpayer fails to file a return by its due_date including extensions of time for filing there shall be an addition_to_tax equal to percent of the tax required to be shown on the return for each month the failure_to_file continues not to exceed percent the addition_to_tax under sec_6651 shall not apply however if the taxpayer the parties stipulated that for petitioners claimed dollar_figure as investment_interest paid to drachman for the transferred shares of price co stock on brief respondent argues that petitioners are not entitled to claim dollar_figure as investment_interest paid to drachman in we hold this dollar_figure difference to be a concession by respondent can show that the failure to timely file the return was due to reasonable_cause and not willful neglect sec_6651 petitioners were required to file a federal_income_tax return by date sec_6012 sec_6072 taxpayers however may be granted reasonable extensions of time to file their returns sec_6081 an automatic_extension of time to file a return extends the time to file months from the date the return was originally due sec_1_6081-4 income_tax regs on date petitioners filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for their federal_income_tax return on which they claimed their tax_liability to be zero on date petitioners filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return for their federal_income_tax return requesting an extension of time until date petitioners did not list any_tax due on the additional extension of time request petitioners did not file their federal_income_tax return until date listing an amount owed of dollar_figure on date petitioners filed an amended return listing an increase in their total_tax liability of dollar_figure for a total amount owed of dollar_figure after withholding petitioners stipulated that they are liable for an addition_to_tax pursuant to sec_6651 for insofar as it relates to the dollar_figure listed as owed on their original return petitioners further stipulated that they are liable for an addition_to_tax pursuant to sec_6651 for insofar as it relates to their basis in their price co stock if we found that the shares transferred to petitioners by drachman on october and date were not bona_fide loans we have so found petitioners did not stipulate their liability for an addition_to_tax pursuant to sec_6651 insofar as it relates to the additional tax_liability acknowledged on their amended_return filed date the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a welch v helvering u s pincite some of petitioners' liability for additions to tax pursuant to sec_6651 for has been stipulated and petitioners have failed to meet their burden as to the other liability accordingly respondent's addition_to_tax pursuant to sec_6651 is sustained for the foregoing reasons decision will be entered under rule
